Name: 77/779/EEC: Council Decision of 12 December 1977 amending Decision 75/458/EEC concerning a programme of pilot schemes and studies to combat poverty
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-12-17

 Avis juridique important|31977D077977/779/EEC: Council Decision of 12 December 1977 amending Decision 75/458/EEC concerning a programme of pilot schemes and studies to combat poverty Official Journal L 322 , 17/12/1977 P. 0028 - 0029****( 1 ) OJ NO C 180 , 28 . 7 . 1977 , P . 43 . ( 2 ) OPINION DELIVERED ON 22 JUNE 1977 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 3 ) OJ NO L 199 , 30 . 7 . 1975 , P . 34 . COUNCIL DECISION OF 12 DECEMBER 1977 AMENDING DECISION 75/458/EEC CONCERNING A PROGRAMME OF PILOT SCHEMES AND STUDIES TO COMBAT POVERTY ( 77/779/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS IN ITS DECISION 75/458/EEC OF 22 JULY 1975 CONCERNING A PROGRAMME OF PILOT SCHEMES AND STUDIES TO COMBAT POVERTY ( 3 ) THE COUNCIL EMPOWERED THE COMMISSION TO PROMOTE OR PROVIDE FINANCIAL ASSISTANCE FOR PILOT SCHEMES WHICH TEST AND DEVELOP NEW METHODS OF HELPING PERSONS BESET BY OR THREATENED WITH POVERTY IN THE COMMUNITY , AND TO PROMOTE , CARRY OUT OR PROVIDE FINANCIAL ASSISTANCE FOR PILOT STUDIES TO IMPROVE UNDERSTANDING OF THE NATURE , CAUSES , SCOPE AND MECHANICS OF POVERTY IN THE COMMUNITY , WITHIN THE LIMITS OF THE RELEVANT APPROPRIATIONS ENTERED IN THE BUDGET OF THE COMMUNITIES FOR 1975 AND 1976 ; WHEREAS THE COMMISSION HAS ESTABLISHED A PROGRAMME OF 19 SCHEMES PROPOSED BY THE MEMBER STATES AND OF TWO CROSS-NATIONAL STUDIES AND HAS SUBMITTED A REPORT TO THE COUNCIL ON 17 JANUARY 1977 ON THE SUCCESSFUL PROGRESS OF THIS PROGRAMME ; WHEREAS SINCE THE MAJORITY OF THE SCHEMES WERE NOT COMPLETED BEFORE THE END OF 1976 IT IS DESIRABLE THAT THE SCHEMES STILL IN PROGRESS CONTINUE TO BE ASSISTED BY THE COMMUNITY WITHIN THE LIMITS OF THE RELEVANT APPROPRIATIONS ENTERED IN THE BUDGET OF THE COMMUNITIES FOR 1977 , 1978 AND 1979 ; WHEREAS IT IS ALSO DESIRABLE THAT A SMALL NUMBER OF NEW SCHEMES COULD BE FINANCED IN AS MUCH AS THIS IS NECESSARY IN ORDER TO COMPLETE THE PROGRAMME AS A WHOLE ; WHEREAS IN ORDER TO CONTINUE THE COMMUNITY ACTION DESCRIBED ABOVE IT IS NECESSARY TO AMEND DECISION 75/458/EEC , HAS DECIDED AS FOLLOWS : ARTICLE 1 DECISION 75/458/EEC SHALL BE AMENDED AS FOLLOWS : 1 . IN THE FIRST SUBPARAGRAPH OF ARTICLE 1 ( 1 ) ' FOR 1975 AND 1976 ' SHALL BE REPLACED BY ' FOR 1975 , 1976 , 1977 , 1978 AND 1979 ' . 2 . ARTICLE 6 SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 6 THE COMMISSION SHALL SUBMIT REPORTS TO THE COUNCIL AND THE EUROPEAN PARLIAMENT ON THE AVAILABLE RESULTS OF OPERATIONS CARRIED OUT WITH FINANCIAL ASSISTANCE FROM THE COMMUNITY . AS SOON AS THE PROGRAMME HAS BEEN COMPLETED AND NOT LATER THAN 30 JUNE 1981 , THE COMMISSION SHALL SUBMIT A REPORT GIVING AN ASSESSMENT OF THE RESULTS OBTAINED . ' 3 . ARTICLE 7 SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 7 COMMITMENTS REGARDING OPERATIONS TO WHICH THE COMMISSION DECIDED BEFORE 1 JULY 1976 TO GRANT FINANCIAL ASSISTANCE AND WHICH ARE STILL IN PROGRESS ON 12 DECEMBER 1977 MUST BE EFFECTED BEFORE 1 DECEMBER 1979 . ' 4 . THE FOLLOWING ARTICLE SHALL BE ADDED AFTER ARTICLE 7 : ' ARTICLE 8 BY WAY OF EXCEPTION AND TO COMPENSATE FOR SCHEMES WHICH HAVE NOT BEEN CARRIED OUT OR WHICH HAVE PROVED INADEQUATE , THE COMMISSION MAY DECIDE , BEFORE 1 APRIL 1978 , TO GRANT FINANCIAL ASSISTANCE FROM THE COMMUNITY PURSUANT TO ARTICLE 1 ( 1 ) FOR ONE OR MORE SUBSTITUTE SCHEMES , IN AS MUCH AS THIS IS NECESSARY IN ORDER TO COMPLETE THIS PROGRAMME AS A WHOLE . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE FIFTH DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 12 DECEMBER 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET